Princeton Security Technologies (OTC-BB: PSGY) announces preliminary 4th quarter results for 2010 Princeton Security Technologies, Inc. (OTC-BB:PSGY), a leading supplier of X-ray and Gamma-ray Detectors, Spectroscopy systems and Radioactive Isotope Identifier Devices (RIID) through its wholly-owned subsidiary Princeton Gamma-Tech Instruments Inc. (PGT), announced preliminary results for the 4th quarter of 2010 ending December 31,2010 PSGY expects to reportrevenue approximatelyof $950 000for the fourth quarter of fiscal year 2010, which represents an increase of approximately 77 percent from the net revenue of $535,929for the same quarter ending December 31, 2009. The updated expected growth is consistent with the previously forecasted growth. The expected Revenue for the 12 month period ending December 31, 2010 is $2.56 Million, which represents approximately 26% increase from 2009. The Company anticipates reporting net income for the fourth quarter ending December 31, 2010, approximately $170,000 compared to loss of $162,217 for the same period ending December 31, 2009. The Company expects to report net income for the 12 months period ending December 31, 2010 approximately $80,000, compared to a Net Loss of $420,823 in 2009. The expected net income per share amounts approximately $0.013 per share for the fourth quarter and $0.01 for the 12 month period in 2010. About Princeton Security Technologies Inc.: Princeton Security Technologies, through its wholly owned subsidiary, Princeton Gamma-Tech Instruments, Inc (PGT), is a supplier of X-ray and Gamma-ray Detectors and Spectroscopy systems, and Radioactive Radioisotope Identifier products. The Company serves a broad customer base in scientific research, industrial materials analysis, and Homeland Security. PGT operates a full customer service and Reachback program via its partners, backed by highly skilled R&D and manufacturing staff in its Princeton facility. Princeton Gamma Tech Instruments has brought leadership and technical innovation to the semiconductor gamma and X-ray detection field for over 35 years. Recent accomplishments include a state-of-the-art isotope identification technology for fixed and portable applications and a scalable software control application for the rapid deployment of multiple sensors. The corporation markets its off the shelf products and services directly, as well as via a distributor network domestically and internationally. Further information regarding both companies can be found at www.PGT.com. Contact:Juhani Taskinentel.#:(609) 924 7310 or e-mail: investorrelations@pgt.com To the extent that statements in this press release are not strictly historical, including statements as to revenue projections, business strategy, outlook, objectives, future milestones, plans, intentions, goals, future financial conditions, future collaboration agreements, the success of the Company's development, events conditioned on stockholder or other approval, or otherwise as to future events, such statements are forward-looking, and are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The forward-looking statements contained in this release are subject to certain risks and uncertainties that could cause actual results to differ materially from the statements made.
